DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In regard to claim 1, the claim recites receiving, detecting, predicting and causing execution. Nothing in the claim precludes the steps from being performed in the mind.  For example, but for the “device” in the preamble  in claim 14  and the “receiver in claim 20, which is a generic recitation, the functions/processes could be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The device in all steps is recited at a high-level of generality (modules for performing a generic computer functions of linking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to 
In regard to the dependent claims 2-13 and 15-19, these do not add significantly more. They only further show how the data is stored and used.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan (2015/0170652).
In regard to claims 1, 14, and 20, Kaplan teaches a method comprising:  receiving a signal comprising a voice input (see Figure 1, step 102, voice input received); detecting, in the voice input, data that is associated with a first portion of a command (see [0011], “At 102, the user begins to give an example voice command beginning with the example word "take." Upon recognizing this initial portion of the voice command, the computing device may be configured to initiate actions with respect to a set of possible voice commands having the same initial portion”); predicting, based on the first portion and while the voice input is being received, a second portion of the command (see Figure 1, step 104, Take a photo, Take a video, Take a note , possible commands provided where underlined ones are the predicted second portions from input command “Take”); and  causing execution of the command, based on the first portion and the predicted second portion, prior to an end of the voice input (see [0011], For example, with respect to the possible voice commands "take a photo" and "take video," the computing device may be configured to immediately execute both of these voice commands to initiate the capture of images utilizing a camera coupled with the computing device.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 7, 2022